Determination of the New York State Department of Social Services entered May 6, 1974, whereby further public assistance was denied to the petitioner, unanimously annulled, on the law, without costs and without disbursements, and the proceeding remanded to the respondent State Commissioner for a new hearing. Respondent affirmed a determination of the New York City Department of Social Services terminating petitioner’s grant upon the evidence of witnesses testifying as to hearsay investigation reports. The unidentified individual whose suspicions were relied upon did not appear at the hearing. We have previously stated that while respondent is not bound strictly by rules of evidence, minimum standards of fairness require that the petitioner, who here denied the allegations of the agency, be confronted with someone who had some knowledge of the facts. (Matter of Del Valle v Sugarman, 44 AD2d 523; see, also, Matter of Cedeno v Lavine, 46 AD2d 687.) Concur—Stevens, P. J., Kupferman, Murphy, Tilzer and Capozzoli, JJ.